Tollgrade Communications, Inc.
Management Incentive Compensation Plan
Appendix I for Award Year 2010   Exhibit 10.1

APPENDIX I
for
AWARD YEAR 2010
Set forth in this Appendix I are the Financial Performance and other criteria to
be applied in determining the amounts of Incentive Bonus Awards to be paid to
Participants under the Plan for the 2010 Award Year (the “2010 Bonus Program”).
Capitalized terms used and not otherwise defined in this Appendix I shall have
the meanings assigned to such terms in the Plan.
     1. Participation Percentages and Target Bonus Amounts. For Award Year 2010,
the target cash Incentive Bonus Award amount for each participant (the “Target
Bonus Amount”) will be calculated based on a percentage of such participant’s
Salary. Percentages applicable to each Participant will be communicated to each
Participant, and the record of participation percentages applicable to
Participants under the 2010 Bonus Program will be maintained in the Company’s
confidential Human Resources files.
     2. Financial Performance Thresholds Established. The payment of Incentive
Bonus Awards, and the amount of any such awards paid, under the 2010 Bonus
Program will be subject to the satisfaction of performance thresholds associated
with Adjusted EBITDA, revenue, and individual performance objectives for 2010
(“Performance Thresholds”). As used herein, “Adjusted EBITDA” means earnings
before income, taxes, depreciation and amortization, adjusted to exclude the
effects of any proposed or completed merger and acquisition activities, and any
severance or restructuring charges. The Committee has approved three levels of
Performance Thresholds for Adjusted EBITDA and revenue (low, medium, and high).
     3. Composition of Awards. Under the 2010 Bonus Program, seventy percent
(70%) of the bonus amount paid to each Participant will be subject to
satisfaction of the thresholds established for Adjusted EBITDA, ten percent
(10%) of the bonus amount paid will be subject to satisfaction of the thresholds
established for revenue, and the remaining twenty percent (20%) of the bonus
amount paid will be subject to satisfaction of individual performance
objectives, as established by the participant’s supervisor and approved by the
Company’s VP, Human Resources, consistent with the Company’s strategic
objectives. Amounts payable for individual performance objectives may be
prorated based on partial satisfaction of those objectives, as determined by the
Company in its sole discretion. In any event, no bonuses will be paid unless at
least the lowest Performance Threshold for Adjusted EBITDA is met.
     4. Calculation of Individual Incentive Bonus Award Amounts. Actual
Incentive Bonus Award amounts paid to Participants under the 2010 Bonus Program
will be scaled based on actual Company performance as compared with the
Performance Thresholds, as follows:
     (a) Adjusted EBITDA
     (i) Low Threshold. If the Company meets the low threshold target for
Adjusted EBITDA, each participant would be eligible to receive 50% of the
portion of Target Bonus Amount attributable to satisfaction of that Performance
Threshold, as well as 50% of the Target Bonus Amount attributable to the
satisfaction of individual performance objectives.
     (ii) Medium Threshold. If the Company meets the medium threshold target for
Adjusted EBITDA, each non-executive participant would be eligible to receive
100% of the portion of Target

Page 1 of 2



--------------------------------------------------------------------------------



 



Tollgrade Communications, Inc.
Management Incentive Compensation Plan
Appendix I for Award Year 2010
Bonus Amount attributable to satisfaction of that Performance Threshold, as well
as 100% of the Target Bonus Amount attributable to the satisfaction of
individual performance objectives. Each executive participant would be eligible
to receive 60% of the portion of Target Bonus Amount attributable to
satisfaction of that Performance Threshold, as well as 60% of the Target Bonus
Amount attributable to satisfaction of individual performance objectives.
     (iii) High Threshold. If the Company meets the high threshold target for
Adjusted EBITDA, each participant would be eligible to receive 100% of the
portion of Target Bonus Amount attributable to satisfaction of that Performance
Threshold, as well as 100% of the portion of Target Bonus Amount attributable to
the satisfaction of individual performance objectives. The foregoing percentages
may be increased to 150% or 200% for certain senior managers and executive
Participants. Employees eligible to receive the higher percentages will be
notified and a record of such employees will be maintained in the Company’s
confidential Human Resources files.
If the Company’s actual Adjusted EBITDA for 2010 falls between threshold levels,
bonus amounts attributable to satisfaction of the Adjusted EBITDA Performance
Threshold and to individual performance objectives will be prorated accordingly.
     (b) Revenue
     (i) Low Threshold. Provided the Company has attained at least the low
threshold for Adjusted EBITDA (a condition to the payment of any bonus under the
2010 Bonus Program), if the Company meets the low threshold target for revenue,
each participant would be eligible to receive 50% of the portion of Target Bonus
Amount attributable to satisfaction of that Performance Threshold.
     (ii) Medium Threshold. Provided the Company has attained at least the low
threshold for Adjusted EBITDA (a condition to the payment of any bonus under the
2010 Bonus Program), if the Company meets the medium threshold target for
revenue, each non-executive participant would be eligible to receive 100% of the
portion of Target Bonus Amount attributable to satisfaction of that Performance
Threshold, and each executive participant would be eligible to receive 60% of
the portion of Target Bonus Amount attributable to satisfaction of that
Performance Threshold.
     (iii) High Threshold. Provided the Company has attained at least the low
threshold for Adjusted EBITDA (a condition to the payment of any bonus under the
2010 Bonus Plan), if the Company meets the high threshold target for revenue,
each participant would be eligible to receive 100% of the portion of Target
Bonus Amount attributable to satisfaction of that Performance Threshold. The
foregoing percentages are increased to 150% for certain senior managers and to
200% for executive participants (including the principal executive officer and
the principal financial officer) for attainment of the high threshold target.
Employees eligible to receive the higher percentages will be notified and a
record of such employees will be maintained in the Company’s confidential Human
Resources files.
If the Company’s actual revenue for 2010 falls between threshold levels, bonus
amounts attributable to the revenue Performance Threshold will be prorated
accordingly.

Page 2 of 2